                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

GRADY RAY TRUAX, JR.                                                       PETITIONER

V.                          CASE NO. 1:18-CV-45-JM-BD

WENDY KELLEY, Director,
Arkansas Department of Correction                                         RESPONDENT


                                         ORDER

       The Court has carefully reviewed the Recommended Disposition filed by

Magistrate Judge Beth Deere. The parties have not filed any objections to the

Recommendation. After careful consideration, this Court adopts the Recommendation as

its own. Petitioner Grady Ray Truax, Jr.’s petition for writ of habeas corpus (docket entry

#1) is DENIED and DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED this 9th day of October 2018.


                                             ________________________________
                                             UNITED STATES DISTRICT JUDGE
